DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 07 January 2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over BITAR et al. in view of Brown et al. have been fully considered and are persuasive.  However, the added limitation “dynamically updating the different concentration of remote users at the different network location” is well known in the art.  Therefore the rejections stand.
4.	Figure 2 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    467
    741
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BITAR et al. (US 2016/0262190 A1) in view of Brown et al. (US 5,941,947), further in view of ANSAMAA et al. (US 2016/0119206 A1).
	Regarding claims 1, 8 and 15, BITAR et al. discloses a system, comprising:
	one or more processors; and
	one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising:
	receiving location data associated with a plurality of remote users accessing one or more existing remote access gateways, wherein the one or more existing remote access gateways are located at one or more network locations;
	building a heatmap of user locations based at least in part on the received location data ([0054]: “MDME 251 determines that MGW 252B provides service to a service area which includes eNodeB  231B, and determines one or more gateway identifiers associated with MGW 252B, shown as a domain name of “gw214.plmn.vzw.com” and as an IP address of “172.100.90.80.”...MDME 251 stores the gateway identifiers in a manner to show the association with machine device 211C and/or eNodeB 231B.  Similar associations are recorded for machine device 211A and 211B, which are indicated in FIG. 5B to be served by MGW 252A.”)
	In other words, a Machine Device Management Entity (MDME) receives, generates and stores identities of gateways.  Each of the gateways may be located at a difference location. A numbers of Machine devices have access to the each of the gateways.

    PNG
    media_image2.png
    506
    823
    media_image2.png
    Greyscale

	BITAR et al. fails to disclose identifying, from the heatmap of user locations, at least one new network location in which to generate at least one new remote access gateway; or at least one existing network location from the one or more network locations in which to remove at least one existing remote access gateway from the one or more existing remote access gateways.
	Brown et al., in the same field of invention, method of controlling access to data entities in a computer network.  
	Brown et al. teaches (“It is envisioned that the host data center 104 may have on the order of one hundred Gateway 140, and between several hundred and several thousand application servers 120.  A host data center of this type will be able to handle millions of subscribers and tens of thousands of simultaneous user logon sessions.  Advantageously, the processing capacity of the host data center 104 can easily be increased (to support new services, and to support increases in the number of subscribers) by connecting additional Gateways 140 and application servers 120 to the LAN 122, and by adding additional local area networks.  Further, additional host data centers 104 can be provided at different geographical locations to accommodate a wide geographic distribution of subscribers.”)

    PNG
    media_image3.png
    738
    546
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Brown et al. with BITAR et al. so to generate at least one or more new remote access gateway at a new local area network based on the number of subscribers located at the new local area network.
	Brown et al. teach the processing capacity of the host data center 104 can easily be increased (to support new services, and to support increases in the number of subscribers) by connecting additional Gateways 140 and application servers 120 to the LAN 122, and by adding additional local area networks.  Further, additional host data centers 104 can be provided at different geographical locations to accommodate a wide geographic distribution of subscribers.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to dynamically updating the different concentrations of remote users at the different network locations, in order to know when to add a gateway, thus to support increases in the number of devices.
	In an alternative, ANSAMAA et al., in the same field of invention, disclose a method of balance load between the actual hardware resources by determining when to add or remove a gateway based on the capacity of individual gateway at an instant of time.  	 
	([0093]: “Reference is made to FIG. 8 which shows an example when a new gateway GW3 is added to the network.  Initially, a first gateway GW1 and a second GW2 are provided.  Both of the gateways GW1 and GW2 are heavily loaded.  In this example, the load exceeds the higher threshold LL1 in both the fist gateway GW1 and the second gateway GW2.”)

    PNG
    media_image4.png
    484
    896
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    362
    643
    media_image5.png
    Greyscale

	Dynamically updating a concentration of remote users at different gateways is inherently included in ANSAMAA et al., so to determine when a new gateway necessarily be added or be removed from the system based on the concentration of remote users at different gateway.  FIG. 8 shows gateway load balancing when a new gateway is added to a network.
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine ANSAMAA et al. with BITAR et al. so to dynamically updating the different concentrations of remote users at the different network locations, so to identify when to add or remove a gateway from the system for purpose of gateway load balancing.

	Regarding claims 2, 9 and 16, BITAR et al. in view of Brown et al. discloses the system of claim 1.  BITAR et al. in view of Brown fails to teach wherein the identifying step further comprises:

	in response to determining that the concentration of the remote users at the at least one new network location exceeds a first pre-determined threshold, generating the at least one new remote access gateway at the at least one new network location.
([0093]: “Reference is made to FIG. 8 which shows an example when a new gateway GW3 is added to the network.  Initially, a first gateway GW1 and a second gateway GW2 are provided.  Both of these gateways GW1 and GW2 are heavily loaded.  In this example, the load exceeds the higher threshold LL1 in both the first gateway GW1 and the second gateway GW2.”)

    PNG
    media_image6.png
    650
    1034
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    364
    644
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    278
    606
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    662
    media_image9.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine ANSAMAA et al. with BITAR et al. and Brown so to add a new gateway to a new location in the communication network when the concentration of users located at the existing location exceed a certain threshold, so to prevent the communication system from being overloaded.

	Regarding claims 3, 10 and 17, ANSAMAA et al. further teaches wherein the identifying step further comprises:
	determining, from the heatmap of user locations, a concentration of remote users at the at least one existing network location; and
	In response to determining that the concentration of the remote users at the at least one existing network location has fallen below a second pre-determined threshold, removing the at least one existing remote access gateway from the at least one existing ([0048]: “FIG. 7 schematically shows gateway load balancing when a gateway is taken out of service and then goes back online;”)

    PNG
    media_image10.png
    373
    695
    media_image10.png
    Greyscale


Regarding claims 4, 11 and 18, BITAR et al. discloses the system of claim 1, wherein the location data comprises:
Internet Protocol (IP) addresses associated with the plurality of remote users, wherein the IP addresses are translated via a geolocation database into the user locations for the building of the heatmap.  (see figure 5C)

    PNG
    media_image11.png
    525
    734
    media_image11.png
    Greyscale

7.	Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BITAR et al. (US 2016/0262190 A1) in view of Brown et al. (US 5,941,947), in view .
	Regarding claims 6, 7, 13, 14 and 20, BITAR et al. in view of ANSAMAA et al. fail to disclose the system of claim 1, wherein the one or more existing remote access gateways and the at least one new remote access gateway are connected via a software-defined wide area network (SD-WAN) fabric; wherein the provider comprises at least one of a cloud service provider, an enterprises provider, or a hybrid cloud-enterprise provider. 
DILLON et al., in the same field of invention, discloses [0004]: “A software-defined WAN (SD-WAN) can be employed, which simplifies the management and operation of a WAN by decoupling the networking hardware from its control mechanism, and thereby makes Hybrid WANs more practical.  An SD-WAN is a hybrid WAN that is controlled via software, where the SD-WAN software manages the edge routers and offers more flexibility than the protocols built into standard routers.  For example, an SD-WAN can allow more traffic to traverse the less-costly public broadband side of the network (the Internet) and dynamically route packets to the private side when needed.  SD-WAN products are designed to address such networking problems by enhancing or even replacing traditional branch routers with virtualization appliances that can control application-level policies and offer a network overlay, whereby less expensive consumer-grade Internet links can act more like a dedicated circuit.  SD-WAN products can be physical appliances or virtual appliances, and are placed in small remote and branch offices, larger offices, corporate data centers, and increasingly on cloud platforms.  A centralized controller is used to set policies and prioritize traffic.  The SD-WAN takes into account these policies and the availability of network bandwidth to route traffic, which helps ensure that application performance meets QOS and service level agreement (SLA) requirements.”
	For the above reasons, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to implement SD-WAN in BITAR et al. in view of ANSAMAA et al.

8.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BITAR et al. (US 2016/0262190 A1) in view of Brown et al. (US 5,941,947), in view of ANSAMAA et al. (US 2016/0119206 A1), further Brown et al. (US 5,941,947) and furthermore in view of SETHI et al. (US 2020/0213199 A1).
	Regarding claims 5, 12 and 19, BITAR et al. in view of ANSAMAA et al. fails to disclose wherein the at least one new network location is identified based on traffic generated by each remote user from the plurality of remote users and a distance of the remote user from the one or more existing remote access gateways.
	SETHI et al. in the same field of invention, discloses ([0012]: “The use of a SDWAN facilitates virtualization of network services across the WAN.  Network function virtualization (NFV) reduces the administrative overhead and hardware cost of adding network functions to a WAN by virtualizing the network functions using virtual machines on more common and cheaper “commodity” hardware, rather than proprietary, dedicated hardware (as traditionally required).  For example, functions like routing, load balancing, and firewalls may be operated as virtual machines (VMs) hosted at a data center and/or in the cloud.  However, NFV focuses on virtualizing functions, but does not itself concern how data packets are routed to the virtual machines running the network functions.  (For example, 310 may represent a branch office (remote location) in California, 320 may represent a data center hosting applications in Colorado, and 330 may represent an intermediate SDWAN node device executing the security application.  Each edge illustrates not only a connection between nodes, but also the policies and operational parameters determined to optimize compliance with the client requirements.  For example, edge 340 indicates that traffic type A from the California branch office (node 310) should be sent to the intermediate SDWAN node device (node 330) for further security.  Edge 340 would also indicate the bandwidth allocated for transmitting traffic A to node 330, among other specific parameters of nodes 310 and 330 related to traffic A.  Edge 350 indicates that traffic B and traffic C should be sent to the data center (node 320), without adding the additional security at node 330, and provides similar detail regarding traffic B and C as provided on edge 340 for traffic A.”)
	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine BITAR et al., ANSAMAA et al. with SETHI et al. to implement SDWAN so to perform traffic analyzer in real time to optimize the network performance to meet client requirements.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412